          Case 1:19-mc-00220-LAK Document 9 Filed 05/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re application of BTA BANK
 for an Order to Take Discovery Pursuant to 28 Misc. No. 19-mc-220-LAK
 U.S.C. §1782


                  AMENDED EX PARTE APPLICATION FOR ORDER TO
                   TAKE DISCOVERY PURSUANT TO 28 U.S.C. §1782

       Pursuant to 28 U.S.C. §1782, BTA Bank (“BTA”) hereby applies ex parte to this Court

for an order permitting BTA to take discovery for use in proceedings in Kazakhstan (the

“Application”).

       BTA seeks an order granting the undersigned leave to serve the subpoena attached hereto

as Exhibit A directing The Bank of New York Mellon Corporation to produce the documents

specified therein (the “Proposed Subpoena”).

       For the reasons set forth in the Memorandum of Law [ECF No. 2], this Application meets

each of § 1782’s statutory requirements, as well as the discretionary factors the Court may

consider. This Application is supported by (1) the Memorandum of Law and (2) the Declarations

of Ilyas Bulatovich Ayukhanov [ECF No. 3] and Andrew L. Chesley [ECF No. 4], including the

exhibits attached thereto.

       WHEREFORE, BTA respectfully requests entry of an order granting the Application and

authorizing BTA to serve the Proposed Subpoena. This amended application is supported by the

Proposed Subpoena attached as Exhibit A, the previously filed Memorandum of Law [ECF No.

2], and the previously filed Declarations of Ilyas Bulatovich Ayukhanov [ECF No. 3] and

Andrew L. Chesley [ECF No. 4], including the exhibits attached thereto.




                                                1
         Case 1:19-mc-00220-LAK Document 9 Filed 05/01/19 Page 2 of 2



Dated:   May 1, 2019
         New York, New York               Respectfully submitted,

                                           /s/ Matthew L. Schwartz
                                          Matthew L. Schwartz
                                          Andrew L. Chesley

                                          BOIES SCHILLER FLEXNER LLP
                                          55 Hudson Yards
                                          New York, New York 10001
                                          Telephone: (212) 303-3646
                                          Facsimile: (212) 446-2350
                                          E-mail: mlschwartz@bsfllp.com

                                          Attorneys for BTA Bank




                                      2
